                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


  SUPERHYPE TAPES, LTD.,

        PLAINTIFF,                                      CASE NO.: 1:20-CV-01589

  V.
                                                        JUDGE ELAINE E. BUCKLO
  THE PARTNERSHIPS AND UNINCORPORATED
  ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,
                                                        MAGISTRATE JUDGE SUNIL R. HARJANI
        DEFENDANTS.



                      SEALED TEMPORARY RESTRAINING ORDER

       THIS CAUSE being before the Court on Plaintiff, Superhype Tapes, Ltd.’s

(“Superhype” or “Plaintiff”) Ex Parte Motion for Entry of a Temporary Restraining Order,

including a temporary injunction, temporary asset restraint, expedited discovery, and

electronic service of process, against the defendants identified on Schedule “A” to the

Complaint (collectively, the “Defendants”) and using at least the online marketplace

accounts identified on Schedule “A” (the “Online Marketplace Accounts”), and this Court

having heard the evidence before it hereby GRANTS Plaintiff’s Ex Parte Motion in its

entirety.

       This Court further finds that it has personal jurisdiction over the Defendants since the

Defendants directly target their business activities toward consumers in the United States,

including Illinois, by offering to sell and ship products into this Judicial District. Specifically,

Defendants are reaching out to do business with Illinois residents by operating one or more

commercial, interactive Internet Stores through which Illinois residents can purchase

                                                 1
products bearing counterfeit versions of the Superhype Trademarks, which are covered by U.S.

Trademark Registration Nos. 4,340,692, 2,212,548, and 5,663,514 (referred to as the “Led

Zeppelin Trademarks”); and the Superhype Copyrights, which are covered by U.S. Copyright

Registration   Nos.     RE0000767432,    RE0000767430,    RE0000767435,      RE0000767431,

RE0000864464, RE0000767434, CSN0016803, CSN0016803, TX0008510562, TX0008510571,

VAu001334047, PA0001941359, V3579D644, V3579D669, V3578D670, PAu002432643,

VA0000591297,         TX0000303053,     TX0003080509,    PA0000872283,       SR0000174356,

PA0000922942, RE0000767433, VAu001200331, VA0002042824, V3608D159, VA0000111211,

V3612D614, V3578D670, V3579D669, V3608D159, V3608D159, V3608D159, V3608D159,

V3608D159, PA0001995940, TXu000769890, TX0001281713, TX0007349298, V9935D314,

V3620D258, VAu000083702, VA0000473995, V9926D277, V3510D110, PA0000718030,

VAu001332137, V1744P359, RE0000840976, V1740P027, RE0000840977, RE0000840975,

RE0000840986,         RE0000840979,     RE0000840980,    RE0000840983,       RE0000840981,

RE0000840982,         RE0000840984,     RE0000840978,    RE0000840985,      TX0006937190,

0PA0001817015, V3446D287, V9957D007, V3527D039, PA0001383869, TX0008787718,

CSN0098988, CSN0098988, VA0001734853, SR0000392357, SRu000625956, SRu000625959,

V3609D139, TX0006273641, SRu000447667, TX0007164062, TX0007150962, VAu001308954,

VA0000971257,         VA0001292295,     TX0003354252,    RE0000840965,       RE0000840961,

RE0000840963,         RE0000840962,     RE0000840964,    RE0000840966,       RE0000767443,

RE0000767440, V3578D670, V3579D644, V3579D669, RE0000767441, RE0000767439,

PA0000872284, RE0000767442, RE0000767438, RE0000767437, RE0000767436, V9926D277,

V3510D110,      PA0001927748,     V3579D644,      V3578D670,    V9926D277,     V3510D110,


                                              2
PA0001926616, TX0001011575, VA0000047617, TX0004757756, V9932D170, V3579D644,

V9926D277, V3579D669, V3578D670, V3510D110, VA0000473967, V3612D588, V3473D415,

TX0004010168,       VAu001170110,       VAu001170113,        VAu001332953,       TX0007990030,

V3607D880, TX0001997258, TX0001788857, PA0000718016, SR0000626433, VAu000690000,

VAu001170117, V3612D620, V3612D620, V3612D620, V3612D620, V3612D620, V3612D620,

V3612D620,       V3612D620,     V3612D620,      V3612D620,       V3612D620,      VAu001170114,

VAu001170115,        TX0007600661,        V3532D501,        VA0002080775,        TX0000514805,

VAu001170118, VAu001170112, PA0000930775, and TX0007324857 (referred to as the “Led

Zeppelin Copyrights”).

       This Court also finds that issuing this Order without notice pursuant to Rule 65(b)(1) of

the Federal Rules of Civil Procedure is appropriate because Plaintiff has presented specific facts

in the Declaration of Paul Varley, paragraphs 15-24, and the Declaration of Ann Marie Sullivan,

paragraphs 5-9, and accompanying evidence clearly showing that immediate and irreparable

injury, loss, or damage will result to the movant before the adverse party can be heard in

opposition. Specifically, in the absence of an ex parte Order, Defendants could and likely would

modify registration data and content, change hosts, redirect traffic to other websites in their

control, and move any assets from accounts in U.S.-based financial institutions, including PayPal

accounts, to off-shore accounts. Id. As other courts have recognized, proceedings against those

who deliberately traffic in counterfeit merchandise are often useless if notice is given to the

adverse party.




                                                3
          Accordingly, this Court orders that:

1.        Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

and all persons acting for, with, by, through, under or in active concert with them, be temporarily

enjoined and restrained from:

     a.     using Led Zeppelin Trademarks or any reproductions, counterfeit copies or colorable

     imitations thereof in any manner in connection with the distribution, marketing, advertising,

     offering for sale, or sale of any product that is not a genuine Led Zeppelin product or not

     authorized by Plaintiff to be sold in connection with its Led Zeppelin Trademarks;

     b.     passing off, inducing, or enabling others to sell or pass off any product as a genuine

     Led Zeppelin product or any other product produced by Plaintiff, that is not Plaintiff’s,

     and is not produced under the authorization, control, or supervision of Plaintiff, and/or

     approved by Plaintiff for sale under Plaintiff’s Led Zeppelin Trademarks;

     c.     committing any acts calculated to cause consumers to believe that Defendants’

     products are those sold under the authorization, control, or supervision of Plaintiff, or

     are sponsored by, approved by, or otherwise connected with Superhype;

     d. further infringing Plaintiff’s Led Zeppelin Trademarks and Led Zeppelin Copyrights,

     and damaging Plaintiff’s goodwill;

     e.     otherwise competing unfairly with Plaintiff in any manner;

     f.     shipping, delivering, holding for sale, transferring, or otherwise moving, storing,

     distributing, returning, or otherwise disposing of, in any manner, products or inventory

     not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or offered

     for sale, and which bear any of Plaintiff’s Led Zeppelin Trademarks and/or Copyrights,

     or any reproductions, counterfeit copies, or colorable imitations thereof;



                                                    4
     g.   using, linking to, transferring, selling, exercising control over, or otherwise owning

     the Online Marketplace Accounts, the Defendant Domain Names, or any other domain

     name or online marketplace account that is being used to sell or is the means by which

     Defendants could continue to sell Counterfeit Led Zeppelin Products; and,

     h.   operating and/or hosting websites at the Defendant Domain Names and any other

     domain names registered or operated by Defendants that are involved with the

     distribution, marketing, advertising, offering for sale, or sale of any product bearing

     Plaintiff’s Led Zeppelin Trademarks or any reproductions, counterfeit copies, or

     colorable imitations thereof that is not a genuine Led Zeppelin product or not authorized

     by Plaintiff to be sold in connection with Plaintiff’s Led Zeppelin Trademarks.

2.    Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

upon Plaintiff a written report under oath providing: (a) their true name and physical address,

(b) all websites and online marketplace accounts on any platform that they own and/or operate,

(c) their financial accounts, including all PayPal accounts, and (d) the steps taken by each

Defendant to comply with paragraph 1, a through h, above.

3.    The domain name registries for the Defendant Domain Names, including, but not

Limited to: VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the

Public Interest Registry, within three (3) business days of receipt of this Order or prior to

expiration of this Order, whichever date shall occur first, shall disable the Defendant

Domain Names and make them inactive and untransferable until further ordered by this

Court.

4.    Those in privity with Defendants and with actual notice of this Order, including any

online marketplaces such as Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and any

related Alibaba entities (collectively, “Alibaba”), social media platforms, Facebook,

                                               5
YouTube, Linkedln, Twitter, Internet search engines such as Google, Bing and Yahoo, web

hosts for the Defendant Domain Names, and domain name registrars, shall within three (3)

business days of receipt of this Order:

     a.   Disable and cease providing services for any accounts through which Defendants

     engage in the sale of counterfeit and infringing goods using the Led Zeppelin

     Trademarks, including any accounts associated with the Defendants listed on Schedule

     “ A”;

     b.   Disable and cease displaying any advertisements used by or associated with

     Defendants in connection with the sale of counterfeit and infringing goods using the

     Led Zeppelin Trademarks; and

     c.   Take all steps necessary to prevent links to the Defendant Domain Names

     identified on Schedule “A” from displaying in search results, including, but not limited

     to, removing links to the Defendant Domain Names from any search index.

5.    Defendants, and any third party with actual notice of this Order who is providing

services for any of the Defendants, or in connection with any of Defendants’ websites at

the Defendant Domain Names or other websites operated by Defendants, including, without

limitation, any online marketplace platforms such as Alibaba, advertisers, Facebook,

Internet Service Providers (“ISP”), web hosts, back-end service providers, web designers,

sponsored search engine or ad-word providers, banks, merchant account providers,

including PayPal, Alibaba, Western Union, third party processors and other payment

processing service providers, shippers, and domain name registrars (collectively, the “Third

Party Providers”) shall, within five (5) business days after receipt of such notice, provide to

Plaintiff expedited discovery, including copies of all documents and records in such

person’s or entity’s possession or control relating to:


                                              6
     a.   The identities and locations of Defendants, their agents, servants, employees,

     confederates, attorneys, and any persons acting in concert or participation with them,

     including all known contact information;

     b.   The nature of Defendants’ operations and all associated sales and financial

     information, including, without limitation, identifying information associated with the

     Online Marketplace Accounts, the Defendant Domain Names, and Defendants’

     financial accounts, as well as providing a full accounting of Defendants’ sales and

     listing history related to their respective Online Marketplace Accounts and Defendant

     Domain Names;

     c.   Defendants’ websites and/or any Online Marketplace Accounts;

     d.   The Defendant Domain Names or any domain name registered by Defendants; and

     e.   Any financial accounts owned or controlled by Defendants, including their agents,

     servants, employees, confederates, attorneys, and any persons acting in concert or

     participation with them, including such accounts residing with or under the control of

     any banks, savings and loan associations, payment processors or other financial

     institutions, including, without limitation, PayPal, Alibaba, Western Union, or other

     merchant account providers, payment providers, third party processors, and credit card

     associations (e.g., MasterCard and VISA).

6.    Defendants and any persons and/or entities in active concert or participation with them

who have actual notice of this Order shall be temporarily restrained and enjoined from

transferring or disposing of any money or other of Defendants’ assets until further ordered by

this Court.




                                             7
7.        Western Union shall, within two (2) business days of receipt of this Order, block any

Western Union money transfers and funds from being received by the Defendants identified in

Schedule “A” until further ordered by this Court;

8.        PayPal, Inc. (“PayPal”) shall, within two (2) business days of receipt of this Order, for

any Defendant or any of Defendants’ Online Marketplace Accounts or websites:

     a.     Locate all accounts and funds connected to and related to Defendants, Defendants’

     Online Marketplace Accounts or Defendants’ websites, including, but not limited to, any

     PayPal accounts connected to and related to the information listed in Schedule “A” and the

     email addresses associated with the Defendants that are identified by either Defendants or

     third parties;

     b.     Restrain and enjoin any such accounts or funds from transferring or disposing of any

     money or other of Defendants’ assets until further ordered by this Court.

9.        ALIPAY US, INC. (“ALIPAY”), Amazon Payments, Inc. ("Amazon"), ContextLogic,

Inc. (“WISH”), and eBay, Inc. (“eBay”) (collectively, “Online Marketplaces”), and their

respective related companies and affiliates, shall within two (2) business days of receipt of this

Order:

     a.     Identify and restrain all funds, as opposed to ongoing account activity, in, or which

     hereafter are transmitted, into the Online Marketplace accounts related to Defendants as

     identified on Schedule “A”, as well as all funds in, or which are transmitted, into (i) any

     other accounts of the same customer(s), (ii) any other accounts which transfer funds into the

     same financial institution account(s), any of the other accounts subject to this Order; and

     (iii) any other accounts tied to or used by any of the Seller IDs identified on Schedule “A”;




                                                  8
      b.      Provide Plaintiff’s counsel with all data which details (i) an accounting of the total

      funds restrained and the identification of the financial account(s) which the restrained funds

      are related to, and (ii) the account transactions related to all funds transmitted into the

      financial account(s) which have been restrained. Such restraining of the funds and the

      disclosure of the related financial institution account information shall be made without

      notice to the account owners until after those accounts are restrained; and,

      c.      Prevent the transfer or surrender of any and all funds restrained by this Order for any

      purpose (other than pursuant to a chargeback made pursuant to the Online Marketplace’s

      security interest in the funds) without the express authorization of this Court.

10.        Any banks, savings and loan associations, payment processors, or other financial

institutions, for any Defendant or any of Defendants’ Online Marketplace Accounts or websites,

shall within two (2) business days of receipt of this Order:

           a. Locate all accounts and funds connected to Defendants, Defendants’ Online

              Marketplace Accounts or Defendants’ websites, including, but not limited to, any

              accounts connected to the information listed in Schedule “A” and the email addresses

              associated with the Defendants that are identified by either Defendants or third parties;

              and,

           b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

              money or other of Defendants’ assets until further ordered by this Court.

11.        Plaintiff may provide notice of these proceedings to Defendants, including notice of the

preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

electronically publishing a link to the Complaint, this Order and other relevant documents

on a website and/or by sending an e-mail to any e-mail addresses provided for Defendants

by Defendants or any third parties that includes a link to said website. The Clerk of Court
                                                    9
    is directed to issue a single original summons in the name of “Aanstore and all other

    Defendants identified in the Complaint” that shall apply to all Defendants. The combination

    of providing notice via electronic publication or e-mail, along with any notice that

    Defendants receive from domain name registrars and payment processors, shall constitute

    notice reasonably calculated under all circumstances to apprise Defendants of the pendency

    of the action and afford them the opportunity to present their objections.

    12.   Plaintiff’s Schedule “A” to the Complaint, Exhibit 3 to the Declaration of Paul Varley,

    and this Order shall remain sealed until Defendants’ financial accounts are restrained.

    Plaintiff shall file unsealed versions of Schedule “A” to the Complaint, Exhibit 3 to the

    Declaration of Paul Varley, and this Order using the CM/ECF system prior to the expiration

    of this Order.

    13.   Plaintiff shall deposit with the Court Ten Thousand Dollars ($10,000.00), either cash,

    cashier’s check (payable to Clerk, US District Court), or surety bond, as security, which amount

    was determined adequate for the payment of such damages as any person may be entitled to

    recover as a result of a wrongful restraint hereunder.

    14.   Any Defendants that are subject to this Order may appear and move to dissolve or

    modify the Order on two days’ notice to Plaintiff or on shorter notice as set by this Court.

    15.                                                                 5:00 P.M. on May _____,
          This Temporary Restraining Order without notice is entered at ____              6th

    2020, and shall remain in effect for fourteen (14) days.




:

                                                 Honorable Elaine E. Bucklo

                                                 U.S. District Court Judge


                                                   10
